NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2007-3304

                                 LISA R. ARNOLD,

                                                          Petitioner,

                                         v.

                FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                          Respondent.


        Larry E. Jarrett, Law Office of Larry E. Jarrett, of Richardson, Texas, for
petitioner.

       Ellen M. Lynch, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With her on
the brief were Jeanne E. Davidson, Director, and Brian M. Simkin, Assistant Director.


Appealed from: Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-3304


                                 LISA R. ARNOLD,

                                                     Petitioner,

                                          v.

                 FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0752060388-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, CLEVENGER, Senior Circuit Judge,
      GAJARSA, Circuit Judge).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED May 12, 2008                         /s/ Jan Horbaly
                                          Jan Horbaly, Clerk